Citation Nr: 1007553	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to September 1969.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a 
December 2004 rating decision by the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 2007, the Board, reopened the claim 
of service connection for bilateral hearing loss and remanded 
the matter for additional development and de novo review.  In 
a decision issued in September 2008, the Board denied the 
Veteran's claim.  He appealed that decision to the Court.  In 
July 2009, the Court vacated the September 2008 Board 
decision, and remanded this matter for readjudication 
consistent with instructions outlined in a July 2009 Joint 
Motion by the parties (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The July 2009 Joint Motion indicates, in essence, that the 
September 2008 Board decision improperly relied on an April 
2008 VA examination report, as that examination was 
inadequate.  On that examination the diagnosis was bilateral 
high frequency sensorineural hearing loss acquired after 
September 1969 [i.e., after military service].  The stated 
rationale for the examiner's opinion was that the Veteran's 
"separation physical clearly indicated that the hearing 
levels at the time of separation were well within the normal 
range in both ears across the frequency range of 500 Hz to 
6000 Hz."  The Joint Motion notes that although audiometric 
studies on separation did not show a hearing loss disability 
by VA standards, examination, as "mixed type hearing loss" 
[followed by NCD (not considered disabling), which was not 
acknowledged in the Joint Motion] was diagnosed at the time, 
it was not entirely clear that the Veteran had normal hearing 
upon his separation from service.  The Joint Motion indicates 
that the examiner's failure to address this diagnosis renders 
the rationale for the opinion inadequate.  The Joint Motion 
further observes that even if the Veteran's hearing levels at 
separation were normal, such would not outright preclude 
establishing that he later developed a bilateral hearing loss 
disability that is related to service.  (All evidence of 
record should be considered in determining whether a current 
hearing disability is casually related to any in-service 
noise exposure.  Citing Hensley v. Brown, 5 Vet. App. 155,164 
(1993).)  

The Court-endorsed Joint Motion is now the law of this case.  
As it has been determined that the VA nexus examination is 
inadequate, the Board must remand this matter for another VA 
nexus examination.

Accordingly, the case is REMANDED for the following:

1.  The RO must arrange for the Veteran to 
be examined by an otologist to determine 
the likely etiology of his current 
bilateral hearing loss disability (and 
specifically whether it is related to his 
service/an event, injury, or disease 
therein).  The Veteran's entire claims 
file (including the Joint Motion and this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  If 
any further tests of studies are deemed 
necessary (further audiometry, e.g.), such 
should be completed.  Based on review of 
the record and examination of the Veteran, 
the examiner should offer an opinion as to 
whether or not the Veteran's current 
bilateral hearing loss disability is at 
least as likely as not (a 50% or better 
probability) related to his service, to 
include as due to exposure to noise trauma 
therein.  The examiner must explain the 
rationale for the opinion.  

If the opinion is that the Veteran's 
bilateral hearing loss disability is not 
related to his service/noise trauma 
therein, the explanation of rationale must 
specifically include the following:  

(a) The examiner should express an opinion 
as to whether or not the Veteran had a 
hearing loss disability at separation 
(specifically addressing the Joint Motion 
observation that it is "not entirely 
clear that the Veteran had normal hearing 
upon his separation" in light of the 
diagnosis "Mixed type hearing loss NCD" 
listed on the separation examination 
report).   

(b) The opinion must account for the fact 
that an observation of normal audiometry 
at separation (of itself) provides an 
inadequate rationale for the opinion, as 
regardless of audiometry at separation, it 
is possible to establish by competent 
evidence a nexus of later-developing 
hearing loss to service and events 
(including noise trauma) therein.   

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to implement the mandate of the 
Court (as expressed by the July 2009 Joint Motion).  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

